internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-107937-00 date date in re distributing controlled business a business b shareholder state x dear we are responding to your letter dated date in which rulings are requested regarding the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated june july and date the information submitted is summarized below distributing is a state x corporation engaged in business a all of distributing’s outstanding shares of common_stock are held by shareholder distributing made an election to be treated as an s_corporation for federal_income_tax purposes controlled is a state x corporation newly formed for purposes of this transaction to engage in business b all of controlled’s outstanding shares of common_stock are held by distributing controlled will elect to be an s_corporation on the first available date after the proposed distribution described below the taxpayer has provided sufficient substantiation of the business reasons for the proposed separation of business a and business b in accordance therewith plr-107937-00 distributing will distribute all of its shares of controlled stock pro_rata to its sole shareholder the representations the taxpayer has made the following representations with respect to the transaction described above a b c d e g h i no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of distributing including the assets and operations to be transferred to controlled is representative of that corporation’s present operation and with regard to such corporation except as disclosed there have been no substantial operational changes since the date of the last financial statements submitted distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business purposes to achieve substantial savings in its cost of carrying insurance the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by the shareholder or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the plr-107937-00 transaction j k l m p there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368and iv the distribution of controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property q s t distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred based solely on the information submitted and on the representations set forth rulings plr-107937-00 above we hold as follows the transfer by distributing to controlled of the assets in exchange for the stock of controlled and the assumption of certain liabilities followed by the distribution of all of the stock of controlled to shareholder will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the assets to controlled solely in exchange for stock of controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets in exchange for the stock of controlled sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled to shareholder sec_361 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 the holding_period of the assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder upon receipt of the controlled stock sec_355 the basis of the stock of controlled and distributing in the hands of shareholder after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a of the income_tax regulations sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock with respect to which the distribution was made provided shareholder held such stock as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 of the income_tax regulations plr-107937-00 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours associate chief_counsel corporate by assistant to the chief branch
